Case: 4:17-cv-00806-AGF Doc. #: 116 Filed: 03/12/20 Page: 1 of 3 PageID #: 2316




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

 ISRAEL SANCHEZ, Individually and On             Case No. 4:17-cv-00806-AGF
 Behalf of All Others Similarly Situated,

                      Plaintiff,

       v.

 CENTENE CORP., MICHAEL F.
 NEIDORFF, and JEFFREY A.
 SCHWANEKE,

                      Defendants.


           LEAD PLAINTIFF’S UNOPPOSED MOTION FOR AN ORDER
         PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT
       AND AUTHORIZING DISSEMINATION OF NOTICE OF SETTLEMENT

TO:    All Counsel of Record

       PLEASE TAKE NOTICE that based on the Stipulation and Agreement of Settlement

dated March 5, 2020 (the “Stipulation”), attached hereto as Exhibit 1; the accompanying

memorandum of law; and all other papers and proceedings herein, Lead Plaintiff Louisiana

Sheriffs’ Pension & Relief Fund (“Lead Plaintiff”) hereby moves this Court, under Rule 23(e)(1)

of the Federal Rules of Civil Procedure, for entry of an order: (i) preliminarily approving the

proposed Settlement; (ii) approving the form and manner of giving notice of the proposed

Settlement to Settlement Class Members; and (iii) scheduling a hearing to consider final

approval of the Settlement and approval of the Plan of Allocation and Lead Counsel’s motion for
Case: 4:17-cv-00806-AGF Doc. #: 116 Filed: 03/12/20 Page: 2 of 3 PageID #: 2317



attorneys’ fees and expenses.1    The Parties’ agreed-upon [Proposed] Order Preliminarily

Approving Settlement and Authorizing Dissemination of Notice of Settlement Not is attached

hereto as Exhibit 2. Defendants do not oppose the Motion, in accordance with the terms of the

Stipulation.

Dated: March 12, 2020                         Respectfully submitted,

                                              /s/ Michael J. Flannery
                                              CUNEO GILBERT & LADUCA, LLP
                                              Michael J. Flannery
                                              Bar No. 52714 (MO)
                                              mflannery@cuneolaw.com
                                              7733 Forsyth Boulevard, Suite 1675
                                              Clayton, MO 63105
                                              Tel: (314) 226-1015
                                              Fax: (202) 789-1813

                                              Liaison Counsel for Lead Plaintiff Louisiana
                                              Sheriffs’ Pension & Relief Fund and the
                                              Settlement Class

                                              BERNSTEIN LITOWITZ BERGER
                                                 & GROSSMANN LLP
                                              Jonathan D. Uslaner (pro hac vice)
                                              Bar No. 256898 (CA)
                                              jonathanu@blbglaw.com
                                              Lauren M. Cruz (pro hac vice)
                                              lauren.cruz@blbglaw.com
                                              2121 Avenue of the Stars, Suite 2575
                                              Los Angeles, CA 90067
                                              Tel: (310) 819-3470

                                              Counsel for Lead Plaintiff Louisiana Sheriffs’
                                              Pension & Relief Fund and Lead Counsel for the
                                              Settlement Class




1
  All capitalized terms used herein that are not otherwise defined herein have the meanings
ascribed to them in the Stipulation.

                                             2
Case: 4:17-cv-00806-AGF Doc. #: 116 Filed: 03/12/20 Page: 3 of 3 PageID #: 2318



                                       KLAUSNER, KAUFMAN, JENSEN &
                                       LEVINSON
                                       Robert D. Klausner
                                       bob@robertdklausner.com
                                       7080 NW 4th Street
                                       Plantation, Florida 33317
                                       (954) 916-1202
                                       (954) 916-1232 (fax)

                                       Additional Counsel for Louisiana Sheriffs’
                                       Pension & Relief Fund
#1367333




                                      3
